DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Genco on 08/09/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended)	A power electronics charge coupler (PECC) unit, comprising:
a first charging handle comprising a first DC-DC half-bridge converter;
a second charging handle comprising a second DC-DC half-bridge converter; and
a cable configured to electrically couple the first charging handle with the second charging handle, wherein the first charging handle and the second charging handle are coupled by the cable to form a DC-DC full-bridge converter, where a portion of a filter inductor of the DC-DC full-bridge converter is provided by parasitic inductance of the cable.

Claim 3 (Canceled). 

Claim 15 (Currently Amended)	A method of charging a receiver electric vehicle from a supplier electric vehicle with a PECC unit, the method comprising:
receiving, by a first DSP in a first charging handle of the PECC unit coupled to the supplier electric vehicle, a first message comprising a first value of a voltage of a battery pack of the supplier electric vehicle;
receiving, by the first DSP, a second message comprising a second value of a voltage of a battery pack of the receiver electric vehicle; 
comparing, by the first DSP, the first value to the second value to determine which is larger; and
configuring, by the first DSP, a first pair of switches in a first DC-DC half-bridge converter in the first charging handle based on the comparison, wherein the PECC unit further comprises a second charging handle with a second DC-DC half-bridge converter and a cable configured to electrically couple the first charging handle with the second charging handle, wherein the first charging handle and the second charging handle are coupled by the cable to form a DC-DC full-bridge converter, where a portion of a filter inductor of the DC-DC full-bridge converter is provided by parasitic inductance of the cable.

In claim 16, line 2, replace “a second charging handle” with –the second charging handle--. 

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a first charging handle comprising a first DC-DC half-bridge converter; a second charging handle comprising a second DC-DC half-bridge converter; and a cable configured to electrically couple the first charging handle with the second charging handle, wherein the first charging handle and the second charging handle are coupled by the cable to form a DC-DC full-bridge converter, where a portion of a filter inductor of the DC-DC full-bridge converter is provided by parasitic inductance of the cable.”
Claims 2, 4-14, and 16-20 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0001833 to Coburn et al. discloses a method and system for vehicle-to-vehicle charging that includes a cable and processor for authorizing and controlling the power transfer between the vehicles. However, Coburn fails to disclose the first and second handles comprising half-bridge DC-DC converters that couple to form a full-bridge at currently claimed. 
US 2018/0086212 to Dudar et al. discloses a vehicle-to-vehicle charging system that includes an extendable arm and an induction mat in order to wirelessly transfer energy between the vehicles. Dudar then fails to disclose the claimed first and second charging handle with half-bridge converters and a cable as claimed. 
US 2016/0368390 to Yang et al. discloses a vehicle-to-vehicle charging system wherein the first and second vehicle comprise the energy control and converter circuitry components inside the vehicle and therefore fails to teach or suggest first and second charging handles with the claimed circuitry components. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859